

117 SRES 392 ATS: Recognizing and supporting the goals and ideals of National Forensic Science Week.
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 392IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. Crapo (for himself, Mrs. Feinstein, Mr. Risch, and Mr. Warnock) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing and supporting the goals and ideals of National Forensic Science Week.Whereas the Senate is committed to the use of forensic science in the investigation of crimes, the prosecution and conviction of the correct perpetrators of crimes, and the exoneration of innocent individuals falsely accused of crimes in the United States;Whereas forensic science service providers address critical questions in civil and criminal investigations and trials in the United States, including by providing scientific conclusions relating to forensic evidence;Whereas forensic science service providers partner with—(1)Federal agencies to build and maintain criminal databases relating to latent prints, DNA, and other information relevant to criminal cases; and(2)Federal, State, and local agencies to ensure public safety;Whereas forensic science service providers serve a vital role in the criminal justice system by providing scientific information to investigators and officers of the court; andWhereas the fourth week in September 2021 is recognized as National Forensic Science Week: Now, therefore, be itThat the Senate—(1)supports the goals and ideals of National Forensic Science Week; and(2)recognizes that National Forensic Science Week provides a special opportunity for—(A)forensic science service providers to—(i)acknowledge the contributions of forensic scientists in the laboratories in which those individuals work;(ii)organize community events to encourage a better understanding of forensic science;(iii)provide tours to Federal, State, and local policymakers to assist those individuals in gaining better insight into the current capabilities of forensic science service providers and the future demands that forensic science service providers will face; and(iv)contact and invite local media outlets to cover events hosted during National Forensic Science Week;(B)local policymakers to—(i)recognize, through formal commendation or resolution, the contributions of local forensic science laboratories to the communities of those policymakers;(ii)formally declare the fourth week of September 2021 to be National Forensic Science Week by proclamation;(iii)visit local forensic science laboratories to gain an understanding of the capabilities and needs of those laboratories; and(iv)discuss the operational needs of State and local forensic science laboratories;(C)individuals in the United States, including members of the media, to—(i)attend community events sponsored by local forensic science laboratories;(ii)take tours of local forensic science laboratories; and(iii)ask local forensic science laboratories about the operational and legislative needs of those laboratories;(D)members of the media to highlight local news stories that focus on the work of local forensic science laboratories in the communities that those laboratories serve; and(E)public safety officers, law enforcement officers, and officers of the court to—(i)attend community events sponsored by local forensic science laboratories;(ii)take tours of local forensic science laboratories;(iii)discuss the operational needs of State and local forensic science laboratories; and(iv)engage with local forensic science laboratories about working together more effectively.